386 U.S. 278
87 S. Ct. 1037
18 L. Ed. 2d 46
Gerald Glen BOYDENv.CALIFORNIA.
No. 57, Misc.
Supreme Court of the United States
March 13, 1967

Gerald Glen Boyden, pro se.
Thomas C. Lynch, Atty. Gen. of California, William E. James, Asst. Atty. Gen., and Jack K. Weber, Deputy Atty. Gen., for appellee.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis is granted. The judgment is vacated and the case remanded for further consideration in light of Chapman v. State of California, 386 U.S. 18, 87 S. Ct. 824.


2
Mr. Justice STEWART would vacate the judgment and remand for reconsideration in light of the views stated in his opinion concurring in the result in Chapman v. State of California, 386 U.S., at 42, 87 S.Ct., at 837.